     Case 2:20-cv-01178-KJM-AC Document 11 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. WHITSITT,                              No. 2:20-cv-1178 KJM AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF STOCKTON, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On August 26, 2020, the magistrate judge filed findings and recommendations, which

20   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 4. Plaintiff has not filed

22   objections to the findings and recommendations, which the court considers.

23          The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

25   novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by

26   the magistrate judge are reviewed de novo by both the district court and [the appellate] court

27   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                       1
     Case 2:20-cv-01178-KJM-AC Document 11 Filed 03/25/21 Page 2 of 2


 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. Plaintiff’s motion to file late opposition, ECF No. 6, construed as a motion to file late
 3   objections, is GRANTED;
 4              2. The findings and recommendations filed August 26, 2020, ECF No. 4, are ADOPTED
 5   in full;
 6              3. Plaintiff’s request to proceed in forma pauperis, ECF No. 2, is GRANTED but that the
 7   complaint, ECF No. 1, is DISMISSED with prejudice as duplicative; and
 8              4. The Clerk of Court is directed to close this case.
 9   DATED: March 24, 2021.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
